                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN

JAMIE LASTOVICH,

                      Plaintiff,
v.                                                    Case No. 20-CV-886-JPS

DEBRA KNISBECK, JANE DOE #1,
WELLPATH MEDICAL PROVIDER,                                           ORDER
JANE DOE #2, PRO HEALTH
URGENT CARE, KRISTI
FUERSTNAEU, KAREN SHARP,
SARAH KRALS, and STATE OF
WISCONSIN,

                      Defendants.


        Plaintiff Jamie Lastovich, a prisoner proceeding in this matter pro se,

filed a complaint under 42 U.S.C. § 1983 alleging that Defendants violated

his rights under federal law. (Docket #1). Plaintiff also filed a petition to

proceed without prepayment of the filing fee (in forma pauperis). (Docket

#3). Plaintiff has been assessed and has paid an initial partial filing fee of

$22.50. 28 U.S.C. § 1915(b). This order resolves Plaintiff’s motion for leave

to proceed without prepaying the filing fee and screens the complaint.

       This case is currently assigned to Magistrate Judge Stephen C. Dries.

However, because not all parties have had the opportunity to consent to

magistrate judge jurisdiction, the case was referred to this Court for the

limited purpose of screening the complaint and resolving the pending filing

fee motion. The case will be returned to Magistrate Judge Dries after entry

of this order.




 Case 2:20-cv-00886-SCD Filed 11/17/20 Page 1 of 13 Document 11
1.     MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
       THE FILING FEE

       The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.

       On June 15, 2020, Magistrate Judge Dries ordered Plaintiff to pay an

initial partial filing fee of $22.50. (Docket #6). Plaintiff paid that fee on June

18, 2020. The Court will grant Plaintiff’s motion for leave to proceed

without prepaying the filing fee. (Docket #3).

2.     SCREENING THE COMPLAINT

       2.1    Federal Screening Standard

       Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

       In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain


                           Page 2 of 13
 Case 2:20-cv-00886-SCD Filed 11/17/20 Page 2 of 13 Document 11
statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan-Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints liberally

and holds them to a less stringent standard than pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015)).

       2.2     Plaintiff’s Allegations

       Plaintiff is an inmate who has been in and out of custody at the

Dodge County Detention Facility (“DCDF”). (See Docket #1 at 1).

Defendants are the State of Wisconsin, Wellpath Medical Provider

(“Wellpath”), Pro Health Urgent Care, Nurse Debra Knisbeck, Jane Doe

Nurses #1–2, Probation Agent Kristi Fuerstnaeu, Probation Agent

Supervisor Karen Sharp, and Regional Chief Sarah Krals. (Id.)

       In February or March 2019, while at DCDF, Plaintiff told Wellpath

that he had severe coughing at night, difficulty breathing, and significant

pain in his chest. (Id. at 2–3). He said that thought he had pneumonia. (Id.


                           Page 3 of 13
 Case 2:20-cv-00886-SCD Filed 11/17/20 Page 3 of 13 Document 11
at 2). Nurse Knisbeck took a blood sample, gave Plaintiff an extra blanket,

and provided “breathing treatment.” (Id. at 3). Knisbeck told Plaintiff that

she would follow up with him once she received his blood test results, but

she failed to do so. (Id.) Jane Doe Nurse #1 also knew about Plaintiff’s

medical condition and failed to follow up with him following his blood test

results. (Id. at 3–4). According to Plaintiff, Knisbeck and Jane Doe Nurse #1

knew that he would be transferring out of DCDF soon, so they intentionally

shirked their responsibility to give him medical care. (Id. at 4–5).

       The following month, in April 2019, Plaintiff was released from

custody and went to an alcohol and drug treatment center (Cephas Halfway

House). (Id. at 5). By then, Plaintiff’s medical condition had worsened. (Id.)

Cephas staff took him to Pro Health Urgent Care, where Jane Doe Nurse #2

ordered an x-ray. (Id.) Jane Doe Nurse #2 said she could not see anything in

Plaintiff’s lungs and thought it might be bronchitis. (Id.) She prescribed

antibiotics. (Id.) According to Plaintiff, antibiotics are ineffective to treat

bronchitis. (Id. at 5–6).

       Plaintiff woke up the next morning coughing up “blood and

chunks.” (Id. at 6). Cephas staff then took him to Waukesha Memorial

Hospital, where he was diagnosed with septic pneumonia. (Id.) At the

hospital, doctors ordered a heart exam which showed that Plaintiff had

previously suffered multiple heart attacks that were never treated. (Id.)

Plaintiff remained at the hospital for about two weeks. (Id.) He had 500ml

of fluid removed from his left lung and received a life vest defibrillator. (Id.)

       About two months later, in June 2019, Probation Agent Kristi

Fuerstnaeu gave Plaintiff two drug tests. (Id. at 7). Plaintiff failed both. (Id.)

Fuerstnaeu ordered “45–day sanction with Huber privileges for drug

treatment and doctor appointments.” (Id.)


                           Page 4 of 13
 Case 2:20-cv-00886-SCD Filed 11/17/20 Page 4 of 13 Document 11
        In July or August 2019, Plaintiff received two stents in his heart in

relation to his undiagnosed heart attacks. (Id.) In September 2019, Plaintiff

had a marijuana and cocaine relapse. (Id.) Instead of ordering drug

treatment again, Fuerstnaeu placed Plaintiff back in custody at DCDF with

no Huber privileges. (Id.) Plaintiff told Fuerstnaeu that he needed Huber

release for his upcoming doctor appointments, but she refused to change

the terms of his re-confinement. (Id. at 8). As a result, Plaintiff missed his

scheduled doctor appointments. (Id.)

       In November 2019, Plaintiff went back to Cephas. (Id.) This time,

Cephas staff determined that Plaintiff was “inappropriate for the program.”

(Id.) Probation Agent Supervisor Karen Sharp issued an arrest warrant and

Plaintiff was booked into the Waukesha County Jail. (Id.) While at the jail,

Plaintiff experienced severe chest pains. (Id.) Jail staff took him to the

hospital. (Id.) Plaintiff received an echocardiogram at the hospital which

showed that he “immediately” needed a defibrillator. (Id. at 8–9).

        Plaintiff states that delay and denial of medical care caused him to

need a heart transplant. (Id. at 10). He continues to experience physical,

mental, and emotional pain. (Id.) He seeks monetary damages. (Id. at 13).

       2.3    Analysis

       To state a claim for relief under 42 U.S.C. § 1983, Plaintiff must allege

that someone deprived him of a right secured by the Constitution or the

laws of the United States, and that whoever deprived him of this right was

acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d

793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)).

       “[T]he Eighth Amendment safeguards the prisoner against a lack of

medical care that ‘may result in pain and suffering which no one suggests


                           Page 5 of 13
 Case 2:20-cv-00886-SCD Filed 11/17/20 Page 5 of 13 Document 11
would serve any penological purpose.’” Petties v. Carter, 836 F.3d 722, 727

(7th Cir. 2016) (quoting Estelle v. Gamble, 429 U.S. 97, 103 (1976)). “[I]n the

prison medical context, [the Court] perform[s] a two-step analysis, first

examining whether a plaintiff suffered from an objectively serious medical

condition, and then determining whether the individual defendant was

deliberately indifferent to that condition.” Id. at 727–28 (citing Farmer v.

Brennan, 511 U.S. 825, 843 (1994)). “The receipt of some medical care does

not automatically defeat a claim of deliberate indifference.” Perez v.

Fenoglio, 792 F.3d 768, 777 (7th Cir. 2015). Indeed, the use of easier, less

efficacious, medical treatment can amount to deliberate indifference. See

Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010).

       Based on the allegations in the complaint, the Court will allow

Plaintiff to proceed with an Eighth Amendment claim that, in February or

March 2019, Nurse Knisbeck and Jane Doe Nurse #1 failed to provide

proper medical care and/or provided less effective medical treatment for

Plaintiff’s cough, difficulty breathing, and chest pain because they knew

Plaintiff would soon be released from custody. The Court will dismiss the

remaining defendants, as explained further below.

              2.3.1   State of Wisconsin

       The Eleventh Amendment prohibits Plaintiff from seeking monetary

damages against the State of Wisconsin. See Morris v. Dickman, 791 F. App'x

607, 610 (7th Cir. 2019) (“This is effectively a claim for damages against the

state and thus it is not permitted under § 1983”). Plaintiff does not seek any

injunctive relief in this case. (See Docket #1 at 13). Accordingly, the Court

will dismiss the State of Wisconsin from this case.




                           Page 6 of 13
 Case 2:20-cv-00886-SCD Filed 11/17/20 Page 6 of 13 Document 11
              2.3.2   Probation Defendants

       Regarding defendants Fuerstnaeu, Sharp, and Krals, Plaintiff seeks

to proceed with a claim that these individuals worked “in conspiracy” with

the other defendants to deny medical care. (See Docket #1 at 9). He further

asks to proceed with a claim that Fuerstnaeu, Sharp, and Krals violated the

Americans with Disability Act (“ADA”). (Id. at 11). Finally, Plaintiff notes

that Fuerstnaeu denied his request for Huber privileges, so he was unable

to go to the doctor of his choosing. (Id. at 8).

       To state a civil conspiracy claim, Plaintiff must allege that (1) the

individuals reached an agreement to deprive him of his constitutional

rights, and (2) their overt acts in furtherance of the conspiracy actually

deprived him of constitutional rights. Evers v. Reak, 21 F. App'x 447, 450 (7th

Cir. 2001) (citing Scherer v. Balkema, 840 F.2d 437, 441 (7th Cir. 1988)).

Plaintiff must “allege the ‘what, when, why, and how’ of the defendants'

supposed agreement to deprive him of his constitutional rights.” Id.

(quoting Brokaw v. Mercer Cty., 235 F.3d 1000, 1016 (7th Cir. 2000)).

       Plaintiff fails to allege facts showing an “agreement” between

Fuerstnaeu, Sharp, Krals, and the other defendants to deny him medical

care. Plaintiff alleges that these individuals all worked for different agencies

and organizations; thus, it’s unclear whether they knew each other or ever

had communications with each other. Therefore, Plaintiff fails to state a

claim for civil conspiracy.

       To state a claim under the ADA, Plaintiff must allege “he is a

qualified individual with a disability, that he was denied the benefits of the

services, programs, or activities of a public entity or otherwise subjected to

discrimination by such an entity, and that the denial or discrimination was

by reason of his disability.” Hildreth v. Butler, 960 F.3d 420, 430–31 (7th Cir.


                           Page 7 of 13
 Case 2:20-cv-00886-SCD Filed 11/17/20 Page 7 of 13 Document 11
2020) (quoting Wagoner v. Lemmon, 778 F.3d 586, 592 (7th Cir. 2015)).

Plaintiff fails to identify what disability he has; what services, programs, or

activities he did not get the benefit of; and how he was discriminated

against because of his alleged disability. Thus, Plaintiff fails to state a claim

under the ADA.

       Finally, Plaintiff does not have the constitutional right to the doctor

of his choosing. Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 965 (7th

Cir. 2019) (“[A]n inmate is not entitled to demand specific care.”). So long

as Plaintiff had access to medical care at the institution where he was re-

confined, he does not have an Eighth Amendment medical care claim

against Fuerstnaeu for denying Huber privileges. The Court will dismiss

defendants Fuerstnaeu, Sharp, and Krals from this lawsuit.

              2.3.3   Remaining Medical Care Providers

       Plaintiff also sues three private medical care providers: Wellpath,

Pro Health Urgent Care, and Jane Doe Nurse #2 (an employee of Pro Health

Urgent Care). “When a plaintiff brings a section 1983 claim against a

defendant who is not a government official or employee, the plaintiff must

show the private entity acted under the color of state law.” See Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 823 (7th Cir. 2009). The Court must

find a “close nexus between the State and the challenged action” such that

the challenged action “may be fairly treated as that of the State itself.” Id.

(quoting Jackson v. Metro. Edison Co., 419 U.S. 345, 351 (1974)). “The ultimate

issue in determining whether a person is subject to suit under § 1983 is the

same question posed in cases arising under the Fourteenth Amendment: is




                           Page 8 of 13
 Case 2:20-cv-00886-SCD Filed 11/17/20 Page 8 of 13 Document 11
the alleged infringement of federal rights ‘fairly attributable to the State?’”

Id. (quoting Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982)).

       The Court must examine the “trilateral relationship” between the

prisoner, the state, and the private health care provider which includes: (1)

the setting in which the medical care is rendered (i.e. whether the service is

provided inside prison walls); (2) the contractual relationship between the

state and the medical care provider (i.e. whether the service was voluntary);

and (3) the relationship of the private provider to the prisoner (i.e. whether

the private provider is replacing medical care or simply assisting with

medical care). Plymouth, 577 F.3d at 826.

       Plaintiff fails to allege facts showing that Pro Health Urgent Care and

Jane Doe Nurse #2 acted under the color of state law. Plaintiff does not

allege that they provided medical care inside prison walls, that they

voluntarily entered into a contract with the state to provide medical care for

inmates, or that they replaced the state’s responsibility to provide medical

care for inmates. They appear to have no ties to the state at all. The Court

will dismiss defendants Pro Health Urgent Care and Jane Doe Nurse #2

from this lawsuit.

       As to Wellpath, Plaintiff alleges that it provides medical care for

inmates at DCDF, which allows for an inference that it replaces the state’s

obligation to provide medical care for inmates. Plaintiff does not allege,

however, that Wellpath had a “custom or policy” that violated his

constitutional rights. See Glisson v. Ind. Dep’t of Corr., 849 F.3d 372, 379 (7th

Cir. 2017) (“The central question is always whether an official policy,

however expressed… caused the constitutional deprivation.”). Plaintiff

only alleges that two nurses at DCDF (who may or may not have been

Wellpath nurses) failed to provide proper medical care regarding his


                           Page 9 of 13
 Case 2:20-cv-00886-SCD Filed 11/17/20 Page 9 of 13 Document 11
specific medical issues. The Court will dismiss defendant Wellpath from

this lawsuit.

3.     CONCLUSION

       In sum, the Court finds that Plaintiff may proceed on the following

claims pursuant to 28 U.S.C. § 1915A(b):

       Claim One: Deliberate indifference to Plaintiff’s serious medical

needs, namely that in February or March 2019, Nurse Knisbeck and Jane

Doe Nurse #1 failed to provide proper medical care and/or provided less

effective medical treatment for Plaintiff’s cough, difficulty breathing, and

chest pain because they knew Plaintiff would soon be released from

custody, in violation of the Eighth Amendment. The Court notes that

Plaintiff must identify the Jane Doe Nurse #1 as soon as he is able to do so.

       The Court has enclosed with this Order guides prepared by court

staff to address common questions that arise in cases filed by prisoners.

These guides are entitled, “Answers to Prisoner Litigants’ Common

Questions” and “Answers to Pro Se Litigants’ Common Questions.” They

contain information that Plaintiff may find useful in prosecuting his case.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (in forma pauperis) (Docket # 3) be and the same is

hereby GRANTED;

       IT IS FURTHER ORDERED that defendants State of Wisconsin,

Wellpath Medical Provider, Pro Health Urgent Care, Jane Doe Nurse #2,

Kristi Fuerstnaeu, Karen Sharp, and Sarah Krals be and the same are hereby

DISMISSED from this action;

       IT IS FURTHER ORDERED that the U.S. Marshals Service shall

serve a copy of the complaint and this order upon defendant Debra


                          Page 10 of 13
Case 2:20-cv-00886-SCD Filed 11/17/20 Page 10 of 13 Document 11
Knisbeck pursuant to Federal Rule of Civil Procedure 4. Plaintiff is advised

that Congress requires the U.S. Marshals Service to charge for making or

attempting such service. 28 U.S.C. § 1921(a). Although Congress requires

the Court to order service by the U.S. Marshals Service, it has not made any

provision for these fees to be waived either by the court or by the U.S.

Marshals Service. The current fee for waiver-of-service packages is $8.00

per item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2),

(a)(3). The U.S. Marshals Service will give Plaintiff information on how to

remit payment. The Court is not involved in collection of the fee;

       IT IS FURTHER ORDERED that defendant Debra Knisbeck shall

file a responsive pleading to the complaint;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $327.50 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this case. If Plaintiff is transferred to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined;

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

copy of the guides entitled “Answers to Prisoner Litigants’ Common




                          Page 11 of 13
Case 2:20-cv-00886-SCD Filed 11/17/20 Page 11 of 13 Document 11
Questions” and “Answers to Pro Se Litigants’ Common Questions,” along

with this order;

         IT IS FURTHER ORDERED that this case is returned to Magistrate

Judge Dries for further proceedings;

         IT IS FURTHER ORDERED that the parties may not begin

discovery until after the Court enters a scheduling order setting deadlines

for discovery and dispositive motions; and

         IT IS FURTHER ORDERED that Plaintiff must submit the original

document for each filing to the court to the following address:

                      Office of the Clerk
                      United States District Court
                      Eastern District of Wisconsin
                      362 United States Courthouse
                      517 E. Wisconsin Avenue
                      Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter. As each filing

will be electronically scanned and entered on the docket upon receipt by

the clerk, Plaintiff need not mail copies to Defendants. Defendants will be

served electronically through the Court’s electronic case filing system.

Plaintiff should also retain a personal copy of each document filed with the

court.

         Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.




                          Page 12 of 13
Case 2:20-cv-00886-SCD Filed 11/17/20 Page 12 of 13 Document 11
Dated at Milwaukee, Wisconsin, this 17th day of November, 2020.

                                BY THE COURT:



                                ___________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                          Page 13 of 13
Case 2:20-cv-00886-SCD Filed 11/17/20 Page 13 of 13 Document 11
